Citation Nr: 1423940	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-06 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hallux rigidus of the left foot.  

3.  Entitlement to service connection for hyperkerototic lesions of the bilateral feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs Regional Office (RO).  In August 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board notes that the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has previously been characterized as whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, the record indicates that the Veteran has been assigned diagnoses of depressive disorder and anxiety disorder, with a previous diagnosis of PTSD.  The United States Court of Appeals for Veterans Claims has held that when a claimant files a claim for VA benefits, she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before the Veteran's claims on appeal are decided.  

The Veteran has reported that following separation from active service, she began receiving medical care as a dependent spouse of her husband Mr. S.W.W., who served on active duty in the U.S. Navy for 10 years following the Veteran's separation in November 1968.  The Veteran reported that, with her husband, her family was stationed at numerous military installations.  There is no indication that efforts were made to obtain any records of treatment the Veteran received as a dependent of her active duty husband.  As such, efforts to obtain these records should be made on remand. 

Additionally, the Veteran has maintained that she has received consistent private treatment for her claimed disabilities since separation from active service, and since her ex-husband, Mr. S.W.W., separated from active service.  While the Board notes that efforts to obtain such records were made by the RO, the Board finds that further efforts must be made.  Specifically, the initial search for records was only conducted under the Veteran's name at the time of discharge, which was the surname of her first husband.  There is no indication that a search for records was conducted under the Veteran's other surnames of record.  The Veteran has used three last names identified above.  To protect her privacy herein, the Board will abbreviate those names.  

For example, in 2009, the Veteran notified the RO that certain records would be under her last name "P" rather than "Wil..."  As such, additional efforts to obtain any outstanding private treatment records must be made, and such a search should be conducted using the three surnames.  In 2008 and 2009 the RO notified the Veteran that certain records requests had been unsuccessful and asked her to complete additional releases.  She did not do so at that time, and these will be reiterated below.

The Veteran testified that she sought treatment at the VA Medical Center in New York in the late 1980s, early 1990s.  These records are not in the file.

Finally, the Board notes that the most recent VA treatment records associated with the claims file are dated February 2009, from the Pittsburgh, Pennsylvania VA Medical Center.  Before a decision is rendered in this case, current VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake efforts to obtain any outstanding VA treatment records, dated February 2009 to the present, from the VAMC in Pittsburgh.  Any such records should be associated with the claims files.  

2.  The RO or AMC should undertake efforts to obtain any outstanding VA treatment records, dated from the late 1980s to the early 1990s, from the VAMC in New York.  Since these would be paper records, appropriate searches of archived records should be conducted.  Any such records should be associated with the claims files.  

3.  The RO or AMC should take appropriate action to request the appropriate service medical records pertinent to the Veteran's contention that she received treatment as a dependent of a service member between 1968 and 1977 at the Naval bases in San Diego, California; Newport, Rhode Island; Fall River, Massachusetts; Naples, Italy; and Brunswick, Maine.  [She provided her ex-husband's Social Security number on her March 2013 substantive appeal.]  When requesting such records, the RO should note that during the time the Veteran was receiving such treatment, the record indicates she may have used either the surname "War..." or "Wil...".

4.  The RO or AMC should ask the Veteran to complete new releases authorizing VA to request outstanding treatment records from all private treatment providers from whom she sought treatment for her claimed disabilities, since separation from active service to the present.  This includes:

* Dr. Kuvent - updated release needed as original request sent to wrong address;

* Dr. Roper - provide current mailing address if possible, as original request returned as undeliverable;

* Dr. Taylor - original authorization incorrect format, provide new one;

* Dr. McKee - original authorization incomplete, provide new one;

* Dr. Burke - advised no records of you as a patient - did you use a name other than "Wil..." during that time?  If so, please complete new release;

* Dr. Notaro - advised no records for you under the name "Wil..." - you thereafter stated you used last name "P" at that time.  Please complete new release.

If she does so, request these records, emphasizing that VA is requesting all of the Veteran's records pertaining to the claimed disabilities.  When requesting such records, the RO or AMC should note that during the time the Veteran received such treatment, the record indicates she may have used any, or all, of the three surnames identified above.   If such efforts are not successful, the Veteran is to be notified of such, in order to allow her the opportunity to obtain and submit those records for VA review.  

5.  The RO or AMC should undertake any other development deemed warranted, to include appropriate VA examinations only if indicated by any new treatment records received.  

6.  When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



